                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

 CLUB 31 SPORTS BAR & LOUNGE, LLC
 a/k/a CLUB 31 SPORTS BAR & GRILL
 individually and on behalf of all others similarly
 situated,
                                                              Case No. 4:20-CV-00397-BCW
                Plaintiff,

 v.

 MESA UNDERWRITERS SPECIALTY
 INSURANCE COMPANY,

                Defendant.

                             NOTICE OF VOLUNTARY DISMISSAL
       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Club 31 Sports Bar & Lounge, LLC

a/k/a Club 31 Sports Bar & Grill, hereby dismisses this action without prejudice. Defendant has

not yet filed an answer or a motion for summary judgment in this action. Accordingly, Plaintiff is

exercising its unilateral right to voluntarily dismiss this action without prejudice. This Notice of

Voluntary Dismissal is effective upon filing and requires no motion or Court Order.

Dated: December 17, 2020                      Respectfully submitted,

                                              STUEVE SIEGEL HANSON LLP

                                              s/ Patrick J. Stueve
                                              Patrick J. Stueve, MO Bar # 13847
                                              Bradley T. Wilders, MO Bar # 78301
                                              Curtis Shank, MO Bar # 66221
                                              Abby E. McClellan, MO Bar # 66069
                                              460 Nichols Road, Suite 200
                                              Kansas City, Missouri 64112
                                              Telephone:      816-714-7100
                                              Facsimile:      816-714-7101
                                              Email:          stueve@stuevesiegel.com
                                              Email:          wilders@stuevesiegel.com
                                              Email:          shank@stuevesiegel.com
                                              COUNSEL FOR PLAINTIFF



         Case 4:20-cv-00397-BCW Document 48 Filed 12/17/20 Page 1 of 2
                              CERTIFICATE OF SERVICE

       I hereby certify that, on December 17, 2020, a true and correct copy of the foregoing
document was filed electronically through the Court’s CM/ECF system, and therefore, will be
transmitted to all counsel of record by operation of the Court’s CM/ECF system.

                                          /s/ Patrick J. Stueve
                                          COUNSEL FOR PLAINTIFF




        Case 4:20-cv-00397-BCW Document 48 Filed 12/17/20 Page 2 of 2
